Citation Nr: 0631597	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had recognized guerilla service from October 
1944 to January 1946.  He died in July 1984.  The appellant 
is the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
above claim.

A review of an attachment to the appellant's substantive 
appeal, received in September 2003, shows that she requested 
a videoconference hearing before a Member of the Board.  In 
November 2005, the RO sent the appellant notice that a 
hearing was scheduled on December 16, 2005.  The appellant 
failed to appear for her scheduled hearing, and there is no 
record that a request for another hearing was ever made.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.


FINDINGS OF FACT

1.  The veteran died in July 1984, at the age of 61. 

2.  In January 1968, the service department certified that 
the veteran had recognized guerrilla service from October 
1944 to January 1946.  




CONCLUSION OF LAW

The veteran's military service is not qualifying service for 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1521, 1541 (West 2002).  The term "veteran" means a person 
who served in the active military, naval, or air service, 
and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the U.S. pursuant to the military order of 
the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander
in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41 (2006).

In this case, the service department verified that the 
veteran was in missing status under the MPA (Missing Persons 
Act) from October 1944 to May 1945, that he had service as a 
recognized guerilla from October 1944 to January 1946, and 
regular PA (Philippine Army) service from January 1946 to 
February 1946.  See USAAC Form 632, dated in January 1968.  
Despite his "missing" status, he was determined to be 
entitled to pay for the period from October 1944 to May 
1945, due to his recognized guerilla service.  Id.  

An "Affidavit for Philippine Army Personnel", dated in 
January 1946, indicates that the veteran had guerilla 
service from May 1943 to January 1946.  

In summary, the veteran is shown to have only recognized 
guerilla service, and the law specifically excludes such 
service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  The appellant has not contested that the veteran 
had any service other than that verified by the service 
department.  Because the Board has concluded that there is 
no disagreement with respect to the veteran's service, the 
VCAA is not for application and no further development is 
warranted, as noted above.  Consequently, the Board finds 
that there is no legal basis on which the appellant's claim 
can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

As a final matter, the Board notes that Congress, in 
enacting the VCAA, noted the importance of balancing the 
duty to assist with "the futility of requiring VA to develop 
claims where there is no reasonably possibility that the 
assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  The service department has certified that 
the veteran had Recognized Guerilla Service from October 
1944 to January 1946.   The appellant does not contend 
otherwise. When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty 
during a period of war); Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000) (VCAA did not affect a Federal statute that 
prohibited payment of interest on past due benefits), aff'd, 
28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


